DETAILED ACTION
	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach  an antenna substrate embedded with a plurality of antenna elements for transmitting and receiving antenna beam signals, wherein the antenna substrate comprises a third layer of the combiner/divider and distribution network for distributing multiple transmit or receive signals to the plurality of BPU ICs together with the first layer and the second layer and in combination with the remaining claimed limitations.
Claim 11 is allowable over the art of record because the prior art does not teach   distributing multiple transmit or receive signals to the plurality of BPU ICs via three layers of a signal combiner/divider and distribution network, wherein the signal combiner/divider and distribution network is contained in the antenna substrate having a third layer, an interposer substrate comprising a plurality of combiners and dividers having a second layer, and the plurality of BPU ICs that are mounted on the interposer substrate having a first layer and in combination with the remaining claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Chen, Cherrette, Mohamadi, Woollen, Gomadam et al., Edenfield et al. and Vigano et al. are cited as of interested and illustrated a similar structure to a multi-beam phased-array antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845